In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐2798 
MARK WITTMAN, Trustee in Bankruptcy, 
                                                 Plaintiff‐Appellant, 

                                  v. 

TIMOTHY A. KOENIG AND JILL M. KOENIG, 
                                      Defendants‐Appellees. 
                      ____________________ 

        Appeal from the United States Bankruptcy Court for the 
                    Western District of Wisconsin. 
               No. 14‐14446 — Robert D. Martin, Judge. 
                      ____________________ 

     ARGUED FEBRUARY 16, 2016 — DECIDED JULY 26, 2016 
                 ____________________ 

   Before POSNER, WILLIAMS, and HAMILTON, Circuit Judges. 
    HAMILTON,  Circuit  Judge.  The  sole  issue  in  this  appeal  is 
how to apply a Wisconsin statute that exempts from the assets 
available to creditors to execute judgments a debtor’s annuity 
contract  that  “complies  with  the  provisions  of  the  internal 
revenue code.” See Wis. Stat. § 815.18(3)(j)2.a. The Wisconsin 
statute does not specify which of the Internal Revenue Code’s 
provisions (codified in Title 26 of the United States Code) an 
annuity must comply with to qualify for an exemption. But 
2                                                     No. 15‐2798 

the statute does require us to construe the exemption to “se‐
cure its full benefit to debtors.” Wis. Stat. § 815.18(1). 
    In this case, debtors Timothy and Jill Koenig claimed ex‐
emptions  under  § 815.18(3)(j)  for  several  annuity  contracts 
they  owned.  The  trustee  challenged  the  exemptions.  He  ar‐
gued that an annuity, to qualify for the exemption, must com‐
ply with 26 U.S.C. §§ 401–09, which generally deal with tax‐
deferred “qualified” retirement plans. The debtors argue that 
an annuity is exempt under § 815.18(3)(j) as long as the annu‐
ity qualifies for favorable tax treatment under 26 U.S.C. § 72, 
which deals with annuities more generally. The federal bank‐
ruptcy courts in Wisconsin have consistently agreed with the 
debtors’ interpretation of the statute. We do too, so we affirm 
the judgment of the bankruptcy court. The key statutory text 
is ambiguous on the decisive point, but the statute’s structure 
and purpose, along with the legislature’s instruction to con‐
strue  exemptions  in  favor  of  debtors,  persuade  us  that  the 
bankruptcy court and debtors are correct here. 
I.  Factual and Procedural Background  
    Timothy  and  Jill  Koenig  filed  for  Chapter  7  bankruptcy 
protection in 2014. They claimed exemptions under Wiscon‐
sin’s bankruptcy exemption statute for three annuities worth 
a total of $292,185.97 as of the date of the bankruptcy. They 
had bought those annuities in the approximately year and a 
half  before  filing  their  bankruptcy  petition.  See  11  U.S.C. 
§ 522(b)(3)(A)  (allowing  state‐law  bankruptcy  exemptions). 
The trustee objected to the exemptions. Following prior deci‐
sions of bankruptcy courts in Wisconsin, the bankruptcy court 
overruled the trustee’s objection and held that the  annuities 
are exempt from the bankruptcy estate. The trustee, the debt‐
No. 15‐2798                                                                           3 

ors, and this court all agreed it was appropriate to use the pro‐
cedure  under  28  U.S.C.  § 158(d)(2)(A)  to  bypass  the  district 
court and to try to resolve this issue of law on direct appeal to 
our circuit. We review de novo this issue of statutory interpre‐
tation. In re Bronk, 775 F.3d 871, 875 (7th Cir. 2015). 
    Wisconsin’s exemption statute defines an annuity broadly 
as “a series of payments payable during the life of the annui‐
tant  or  during  a  specific  period.”  Wis.  Stat.  § 815.18(2)(am). 
An annuity can fall into one of two statutory bankruptcy ex‐
emptions under § 815.18(3). Paragraph (3)(j) fully exempts re‐
tirement assets, including annuities, that meet certain require‐
ments  discussed  below.  Paragraph  (3)(f)  protects  a  broader 
category  of  annuities  that  do  not  meet  the  requirements  of 
(3)(j).  See  Wis.  Stat.  § 815.18(3)(f)2.  But  paragraph  (3)(f)  im‐
poses dollar limits on the amount of the exemption. The ex‐
emption  is  limited  to  $150,000,  except  that  the  cap  is  just 
$4,000  for  annuities  issued  less  than  24  months  before  the 
debtor claims the exemption.1 

                                                 
      1  Section 815.18(3)  provides  that  listed  property  is  exempt,  with  ex‐

ceptions not applicable here, and paragraph (3)(f) reads in full:  
      (f)  Life  insurance  and  annuities.  1.  In  this  paragraph,  ‘applicable 
      date’ means the earlier of the following: 
            a. The date on which the exemption is claimed. 
           b. The date, if any, that the cause of action was filed that 
           resulted in the judgment with respect to which the execu‐
           tion order was issued. 
     2. Except as provided in subd. 3. and par. (j), any unmatured life 
     insurance or annuity contract owned by the debtor and insuring 
     the debtor, the debtor’s dependent, or an individual of whom the 
     debtor is a dependent, other than a credit life insurance contract, 
     and  the  debtor’s  aggregate  interest,  not  to  exceed  $150,000  in 
4                                                                     No. 15‐2798 

    The  debtors  argue  that  their  annuities  meet  the  require‐
ments for the full exemption under § 815.18(3)(j). Paragraph 
(3)(j) applies to “Assets  held or amounts  payable under any 
retirement,  pension,  disability,  death  benefit,  stock  bonus, 
profit  sharing  plan,  annuity,  individual  retirement  account, 
individual  retirement annuity,  Keogh, 401‐K  or  similar plan 
or  contract  .”  Wis.  Stat.  § 815.18(3)(j)1  (emphasis  added). 
But paragraph (3)(j) imposes additional requirements on the 
assets it protects. First, those assets must provide “benefits by 
reason of age, illness, disability, death or length of service and 
payments made to the debtor therefrom.” Id.; In re Bronk, 775 
F.3d at 877. Second, the assets must be either employer‐spon‐
sored or debtor‐owned assets that “compl[y] with the provi‐
sions of the internal revenue code.” Wis. Stat. § 815.18(3)(j)2.2 

                                                 
     value, in any accrued dividends, interest, or loan value of all un‐
     matured life insurance or annuity contracts owned by the debtor 
     and insuring the debtor, the debtor’s dependent, or an individual 
     of whom the debtor is a dependent. 
     3. a. If the life insurance or annuity contract was issued less than 
     24  months  before  the  applicable  date,  the  exemption  under  this 
     paragraph may not exceed $4,000. 
           b. If the life insurance or annuity contract was issued at 
           least 24 months but funded less than 24 months before the 
           applicable  date,  the  exemption  under  this  paragraph  is 
           limited to the value of the contract the day before the first 
           funding that occurred less than 24 months before the ap‐
           plicable  date  and  the  lesser  of  either  the  difference  be‐
           tween  the  value  of  the  contract  the  day  before  the  first 
           funding that occurred less than 24 months before the ap‐
           plicable date and the value of the contract on the applica‐
           ble date or $4,000.
      2 The exemption in § 815.18(3)(j) provides in full: 
No. 15‐2798                                                                         5 

                                                 
     (j) Retirement benefits. 1. Assets held or amounts payable under any 
     retirement, pension, disability, death benefit, stock bonus, profit 
     sharing plan, annuity, individual retirement account, individual 
     retirement  annuity,  Keogh,  401‐K  or  similar  plan  or  contract 
     providing  benefits  by  reason  of  age,  illness,  disability,  death  or 
     length of service and payments made to the debtor therefrom. 
     2. The plan or contract must meet one of the following require‐
     ments: 
           a. The plan or contract complies with the provisions of the 
           internal revenue code. 
     b. The employer created the plan or contract for the exclusive ben‐
     efit of the employer, if self‐employed, or of some or all of the em‐
     ployees, or their dependents or beneficiaries and that plan or con‐
     tract requires the employer or employees or both to make contri‐
     butions for the purpose of distributing to the employer, if self‐em‐
     ployed, the employees, or their dependents or beneficiaries, the 
     earnings or the principal or both of a trust, annuity, insurance or 
     other benefit created under the plan or contract and makes it im‐
     possible, at any time prior to the satisfaction of all liabilities with 
     respect to beneficiaries under a trust created by the plan or con‐
     tract, for any part of the principal or income of the trust to be used 
     for or diverted to purposes other than for the exclusive benefit of 
     those beneficiaries. 
      3. The plan or contract may permit the income created from per‐
      sonal property held in a trust created under the plan or contract 
      to accumulate in accordance with the terms of the trust. The trust 
      may continue until it accomplishes its purposes. The trust is not 
      invalid  as  violating  the  rule  against  perpetuities  or  any  law 
      against perpetuities or the suspension of the power of alienation 
      of title to property. 
     4. The benefits of this exemption with respect to the assets held or 
     amounts payable under or traceable to an owner‐dominated plan 
     for or on behalf of a debtor who is an owner‐employee shall be 
     limited to the extent reasonably necessary for the support of the 
     debtor and the debtor’s dependents. 
6                                                                  No. 15‐2798 

    The trustee and the debtors agree that the Koenigs’ annu‐
ities pay benefits by reason of age and death and are not em‐
ployer‐sponsored. The parties further agree that the annuities 
comply with 26 U.S.C. § 72 but do not comply with §§ 401–09. 
The decisive issue is whether an annuity that complies with 
§ 72 but not with §§ 401–09 “complies with the provisions of 


                                                 
      5. This exemption does not apply to an order of a court concerning 
      child support, family support or maintenance payments, or to any 
      judgment of annulment, divorce or legal separation. 
      6. In this paragraph: 
            a.  ‘Employer’  includes  a  group  of  employers  creating  a 
            combined plan or contract for the benefit of their employ‐
            ees or the beneficiaries of those employees. 
           b.  ‘Owner‐dominated  plan’  means  any  plan  or  contract 
           that meets the requirements of subd. 2. and under which 
           90% or more of the present value of the accrued benefits 
           or 90% or more of the aggregate of the account is for the 
           benefit  of  one  or  more  individuals  who  are  owner‐em‐
           ployees. For purposes of this definition, the accrued ben‐
           efits  or  account  of  an  owner‐employee  under  a  plan  or 
           contract shall include the accrued benefits or account of 
           the spouse, any ancestor or lineal descendant, whether by 
           blood or by adoption, or the spouse of such a lineal de‐
           scendant, of the owner‐employee under the same plan or 
           contract. 
           c.  ‘Owner‐employee’  means  any  individual  who  owns, 
           directly or indirectly, the entire interest in an unincorpo‐
           rated trade or business, or 50% or more of the combined 
           voting of all classes of stock entitled to vote or the total 
           value of shares of all classes of stock of a corporation, or 
           50% or more of the capital interest or profits interest of a 
           partnership or limited liability company. 
No. 15‐2798                                                          7 

the internal revenue code” within the meaning of the (3)(j) ex‐
emption.  
   Federal bankruptcy courts in Wisconsin have held consist‐
ently that annuities that qualify for tax deferred status under 
26 U.S.C. § 72 satisfy the requirements of § 815.18(3)(j). See In 
re Woller, 483 B.R. 886, 900–01 (Bankr. W.D. Wis. 2012); In re 
Vangen, 334 B.R. 241, 244 (Bankr. W.D. Wis. 2005); In re Bogue, 
240 B.R. 742, 745–46 (Bankr. E.D. Wis. 1999); In re Bruski, 226 
B.R. 422, 424–26 (Bankr. W.D. Wis. 1998). A trustee raised this 
question  of  statutory  construction  before  this  court  in  In  re 
Bronk.  We  noted  a  reservation  about  the  earlier  decisions  of 
the  bankruptcy  courts,  but  we  held  that  the  trustee  had 
waived the issue in that case by failing to raise it in the bank‐
ruptcy  court.  775  F.3d  at  878.  No  other  reported  cases  have 
construed  which  Internal  Revenue  Code  provisions  satisfy 
the “complies with” requirement under § 815.18(3)(j)2.a. We 
have not directly faced the question until this case, where the 
question is presented squarely, with able briefing and argu‐
ment on both sides.  
    We now affirm the bankruptcy courts’ longstanding con‐
struction of § 815.18(3)(j). As instructed by the Wisconsin Su‐
preme Court, we first consider the statute’s language and also 
look to the statute’s structure and purpose to inform our anal‐
ysis of the statutory language. See State ex rel. Kalal v. Circuit 
Court for Dane County, 681 N.W.2d 110, 123–26 (Wis. 2004). If 
the  language  is  ambiguous,  we  may  also  consider  external 
sources  such  as  legislative  history,  albeit  with  suitable  cau‐
tion. See id. at 125–26. 
                                
8                                                        No. 15‐2798 

II.  Statutory Language 
    We begin with the text of the Wisconsin statute. Id. at 124. 
The phrase “complies with the provisions of the internal rev‐
enue code” is not further defined or explained in the statutory 
language.  Several  provisions  of  the  Internal  Revenue  Code 
could apply to an annuity, and the statute does not signal a 
preference among  them. See,  e.g., 26  U.S.C.  §§ 72  (annuities 
generally), 403 (employer‐sponsored annuities), 408(b) (indi‐
vidual retirement annuities). Some other states specify in sim‐
ilar exemption statutes which provisions of the Internal Rev‐
enue  Code  apply.  See,  e.g.,  Cal.  Civ.  Proc.  Code 
§ 703.140(b)(10)(E)(iii); Kan. Stat. § 60‐2308(b); S.C. Code § 15‐
41‐30(A)(11)(e)(iii). The Wisconsin legislature has not been so 
specific.  
    What  does  it  mean  for  an  annuity  to  “comply  with”  the 
Internal Revenue Code? We agree with the Wisconsin bank‐
ruptcy courts, which have held that “complies with” means 
eligibility  to  receive  the  tax  deferral  applicable  to  annuities 
under the Internal Revenue Code. Since the Internal Revenue 
Code taxes most income in one way or another, the critical is‐
sue in taxing an annuity is whether the taxpayer can benefit 
from deferred taxation of the implicit appreciation of the prin‐
cipal  paid  up  front  for  the  stream  of  later  income.  Accord‐
ingly, the most sensible reading of the statute is that the ex‐
emption should not depend on “whether the annuity is taxa‐
ble in accordance with the code” but rather “whether the tax 
is deferred in accordance with the code.” In re Bruski, 226 B.R. 
at 424; see also In re Kirchen, 344 B.R. 908, 913 (Bankr. E.D. Wis. 
2006)  (noting  that  to  determine  whether  an  IRA  “complies 
with” the Internal Revenue Code “one must consult the Inter‐
nal Revenue Code, specifically 26 U.S.C. § 408. Section 408(a) 
No. 15‐2798                                                       9 

defines IRA,  and provides several requirements for IRAs to 
qualify for special tax treatment.”). But several provisions of 
the Internal Revenue Code can apply to annuities. 
    The  trustee  argues  that  the  statutory  phrase  “the  provi‐
sions” of the Internal Revenue Code in paragraph (3)(j) indi‐
cates that the statute requires compliance with “the plural pro‐
visions applicable to the annuities (§§ 401–409)” rather than “a 
singular  provision  (§ 72).”  (Emphasis  in  original.)  The  argu‐
ment is not persuasive. An annuity plainly does not have to 
comply  with  multiple  provisions  of  the  Internal  Revenue 
Code to qualify for an exemption under paragraph (3)(j). For 
example, an individual retirement annuity under § 408(b) is 
within  the  range  of  Internal  Revenue  Code  provisions  the 
trustee identifies, and § 408(b) is a single provision of the In‐
ternal Revenue Code.  
    The trustee’s argument also lacks force because few if any 
annuities can  “comply” with all the  provisions  possibly  ap‐
plicable  to  annuities,  even  within  26  U.S.C.  §§ 401–09.  It 
would not make sense, for example, to require an individual 
retirement annuity to comply with the Internal Revenue Code 
provisions  applicable  to  employer‐sponsored  annuities,  or 
vice versa. Compare 26 U.S.C. § 403 (employer‐purchased an‐
nuities), with § 408(b) (individual retirement annuities). And 
the trustee’s argument does not offer guidance for how courts 
should  pick  and  choose  among  those  provisions.  The  lan‐
guage of § 815.18(3)(j) thus does not tell us which provisions 
of the Internal Revenue Code will satisfy it. 
III. Statutory Structure and Purpose 
   We next look to the structure and purpose of the statute. 
“[S]tatutory language is interpreted in the context in which it 
10                                                           No. 15‐2798 

is used; not in isolation but as part of a whole; in relation to 
the language of surrounding or closely‐related statutes; and 
reasonably,  to  avoid  absurd  or  unreasonable  results.”  Kalal, 
681  N.W.2d  at  124.  “[S]cope,  context,  and  purpose  are  per‐
fectly relevant to a plain‐meaning interpretation of an unam‐
biguous  statute  .”  Id.  at  125.  The  trustee  argues  that  the 
statute sets up a structure in which (1) investment annuities 
that are not employer‐provided or intended for retirement fall 
under  a  broad  paragraph  (3)(f)  category  and  are  subject  to 
dollar caps, and (2) only annuities that are either employer‐
provided or comply with the retirement provisions found in 
26 U.S.C. §§ 401–09 fall into a narrower category under para‐
graph (3)(j). 
    We  disagree.  Paragraph  (3)(j)  is  written  broadly.  By  its 
terms, it also applies to any plan or contract “similar” to those 
it specifically lists, as long as that plan or contract meets other 
requirements,  such  as  complying  with  unspecified  Internal 
Revenue  Code  provisions.  See  Wis.  Stat.  § 815.18(3)(j)1  and 
(3)(j)2.a. It is not clear from this language that we should limit 
paragraph (3)(j)’s reach to “retirement” assets.  
     And “retirement” annuities are not necessarily limited to 
those qualifying under §§ 401–09. The statute does not draw 
a clear,  objective line  separating  retirement from non‐retire‐
ment  assets.  Qualified  plans  under  §§  401–09  have  annual 
contribution limits. See, e.g., 26 U.S.C. § 402(g). Many people 
can use alternative retirement investment vehicles in addition 
to  the  methods  codified  in  §§ 401–09,  and  annuities  taxable 
under § 72 can be retirement investments.3 

                                                 
      3 According to one investment firm, “Deferred annuities can be a good 

way  to  boost  your  retirement  savings  once  you’ve  made  the  maximum 
No. 15‐2798                                                               11 

   Nothing in the structure or text of the exemption statute, 
which we must construe to the debtors’ advantage, indicates 
that  we  should  exclude  from  paragraph  (3)(j)  annuities  that 
an individual debtor bought in addition to or in lieu of more 
traditional retirement options. 
    Contrary to the trustee’s argument, the bankruptcy courts’ 
broad interpretation of paragraph (3)(j) would not leave par‐
agraph  (3)(f)  as  an  empty  set  for  annuities.  “Statutory  lan‐
guage is read where possible to give reasonable effect to every 
word, in order to avoid surplusage.” Kalal, 681 N.W.2d at 124. 
As a general rule, then, we should avoid an interpretation of 
paragraph  (3)(j)  that  would  leave  paragraph  (3)(f)  inopera‐
tive. But the bankruptcy courts’ broad interpretation of para‐
graph  (3)(j)  would  not  create  this  problem.  Paragraph 
815.18(2)(am) defines an annuity as simply “a series of pay‐
ments payable during the life of the annuitant or during a spe‐
cific period.” Not every series of payments that would qualify 
as an annuity under § 815.18(2)(am) meets paragraph (3)(j)’s 
requirements or complies with 26 U.S.C. § 72.  

                                                 
allowable contributions to your 401(k) or IRA.” What Are Annuities?, Fi‐
delity  Investments,  https://www.fidelity.com/annuities/what‐are‐annui‐
ties. Another firm states, “A deferred annuity can be a great way to con‐
tinue your retirement saving if you’ve already contributed the maximum 
to  other  retirement  accounts.” Add to Your  Retirement  Savings with  a De‐
ferred  Annuity,  The  Vanguard  Group,  https://investor.vanguard.com/an‐
nuity/deferred. A Forbes columnist and former editor gave similar advice, 
for certain investors who “have exhausted other forms of tax‐favored re‐
tirement savings, like 401(k)s and IRAs” if they can keep fees and costs 
low. William Baldwin, How the Smart Money Uses Tax‐Deferred Annuities, 
Forbes,        May      17,    2011,     http://www.forbes.com/sites/bald‐
win/2011/05/17/how‐the‐smart‐money‐uses‐tax‐deferred‐annuities.  All 
websites cited in this opinion were last visited July 25, 2016. 
12                                                     No. 15‐2798 

    Paragraph (3)(j) would still cover only a subset of annui‐
ties, even if we include within its scope annuities that comply 
with  26  U.S.C.  § 72.  Regardless  of  any  other  requirements, 
paragraph (3)(j) requires annuities to pay “benefits by reason 
of age, illness, disability, death or length of service.” Wis. Stat. 
§ 815.18(3)(j)1; In re Bronk, 775 F.3d at 877. And 26 U.S.C. § 72 
comes with its own requirements. See, e.g., § 72(s)(1) (require‐
ments for payments in the event of the holder’s death); § 72(q) 
(penalty  for  premature  distributions).  Allowing  paragraph 
(3)(j) exemptions for annuities that comply with § 72 would 
not allow just any annuity, however structured, to qualify for 
the exemption. There would still be significant restrictions.  
    Income from an installment sale, for example, might still 
be covered by paragraph (3)(f) rather than (3)(j). Installment 
sale income is taxed under 26 U.S.C. § 453 rather than any of 
the Internal Revenue Code provisions applicable to annuities. 
And some installment sales might well qualify as an “annu‐
ity” under Wisconsin Statutes § 815.18(2)(am)’s broad defini‐
tion. Some private annuity contracts might also fail to comply 
with 26 U.S.C. § 72. See Whether the Private Annuity or Install‐
ment Sale Rules Apply, Federal Tax Coordinator ¶ J‐5262, 1997 
WL 502239 (2d ed. 2016); see also Prop. Treas. Reg. §§ 1.1001‐
1(j), 1.72‐6(e), 71 Fed. Reg. 61441‐01 (Oct. 18, 2006). Private an‐
nuities are contracts between private individuals, often family 
members, where one party sells a valuable asset in exchange 
for an annuity, usually for estate planning purposes. See gen‐
erally  Alexander  A.  Bove  Jr.,  Is  the  Private  Annuity  Really 
Dead?, Probate & Property, March/April 2015. Installment sale 
income or a private annuity could fall under Wisconsin Stat‐
utes  § 815.18(2)(am)’s broad definition of annuity—“a series 
of payments payable during the life of the annuitant or during 
a  specific  period”—but  not  comply  with  26  U.S.C.  § 72  and 
No. 15‐2798                                                                  13 

thus  not  qualify  for  the  paragraph  (3)(j)  exemption  and  be 
subject to (3)(f) instead.4 
     The  debtors’  full  use  of  the  paragraph  (3)(j)  exemption 
would not frustrate the purpose of the Wisconsin and federal 
bankruptcy statutes. There is nothing unlawful about struc‐
turing one’s assets to take advantage of the bankruptcy laws 
as  Congress  and  the  Wisconsin  Legislature  have  seen  fit  to 
write them. Judge  Learned Hand famously  wrote about  tax 
planning that “there is nothing sinister in so arranging one’s 
affairs as to keep taxes as low as possible. Everybody does so, 
rich  or  poor;  and  all  do  right,  for  nobody  owes  any  public 
duty to pay more than the law demands: taxes are enforced 
exactions, not voluntary contributions.” Commissioner v. New‐
man, 159 F.2d 848, 850–51 (2d Cir. 1947) (Hand, J., dissenting). 
The same applies to bankruptcy planning; no debtor owes her 
creditors  more  than  the  law  demands.  See  In  re  Smiley,  864 
F.2d  562,  566  (7th  Cir.  1989)  (noting  that  the  law  allows  a 
debtor “to make full use of the exemptions to which he is en‐
titled under the law”), quoting H.R. Rep. No. 95‐595 (1977), as 
reprinted in 1978 U.S.C.C.A.N. 5963, 6317, and S. Rep. No. 95‐
989 (1978), as reprinted in 1978 U.S.C.C.A.N. 5787, 5862. Both 
the  federal  bankruptcy  code  and  the  Wisconsin  exemption 
                                                 
      4 This is more than just a legal hypothetical. The IRS reports that im‐

proper use of private annuities is on the rise. See Abusive Tax Shelters Again 
on the IRS “Dirty Dozen” List of Tax Scams for the 2015 Filing Season, Internal 
Revenue        Service      (February       3,     2015),     available       at 
https://www.irs.gov/uac/Newsroom/Abusive‐Tax‐Shelters‐Again‐on‐
the‐IRS‐Dirty‐Dozen‐List‐of‐Tax‐Scams‐for‐the‐2015‐Filing‐Season  (“IRS 
personnel continue to see an increase in the improper use of private annu‐
ity trusts  .”). And litigation over the tax treatment of private annuities 
is not unheard of. See, e.g., Katz v. Commissioner, 96 T.C.M. (CCH) 396, at 
*2–3 (T.C. 2008); Rye v. United States, 25 Cl. Ct. 592, 593–94 (Cl. Ct. 1992). 
14                                                      No. 15‐2798 

statute  contain  fraudulent  transfer  provisions  that  protect 
creditors. See 11 U.S.C. § 548; Wis. Stat. § 815.18(10). The trus‐
tee has not invoked those provisions here.  
    To cap off our analysis, in § 815.18 itself the Wisconsin leg‐
islature chose to require a liberal construction of the exemp‐
tion  statute  in  a  debtor’s  favor:  “This  section  shall  be  con‐
strued to secure its full benefit to debtors and to advance the 
humane purpose of preserving to debtors and their depend‐
ents  the  means  of  obtaining  a  livelihood,  the  enjoyment  of 
property  necessary  to  sustain  life  and  the  opportunity  to 
avoid  becoming  public  charges.”  Wis.  Stat.  § 815.18(1).  We 
may not “write exemptions into statutes,” but based on this 
legislative instruction, we must broadly interpret the exemp‐
tions the legislature has created. In re Geise, 992 F.2d 651, 656 
(7th  Cir.  1993).  Because  the  debtors’  reading  of  paragraph 
(3)(j) is consistent with the language and structure of the stat‐
ute, we construe the arguable ambiguity in the key statutory 
phrase, “complies with the provisions of the internal revenue 
code,” to give the debtors its “full benefit.” An annuity that 
qualifies for tax deferral under 26 U.S.C. § 72, as the debtors’ 
annuities do in this case, “complies with the provisions of the 
internal revenue code.” See generally Kalal, 681 N.W.2d at 124 
(“Statutory  interpretation  involves  the  ascertainment  of 
meaning, not a search for ambiguity.”) (citation and internal 
quotation marks omitted). 
IV. Legislative History 
   The legislative history is not inconsistent with our conclu‐
sion based on the statute’s language, structure, and purpose. 
Although it is not determinative for our analysis, we examine 
the  legislative  history  to  respond  to  the  parties’  arguments. 
Wisconsin’s  statutory  interpretation  method  “prevents  the 
No. 15‐2798                                                        15 

use of extrinsic sources of interpretation to vary or contradict 
the plain meaning of a statute.” Id. at 126. This rule, however, 
has not stopped Wisconsin courts on occasion from consult‐
ing “legislative history to show how that history supports our 
interpretation of a statute otherwise clear on its face.” Seider v. 
OʹConnell, 612 N.W.2d 659, 671 (Wis. 2000); see also Kalal, 681 
N.W.2d at 126 (noting, “as a general matter, legislative history 
need not be and is not consulted except to resolve an ambigu‐
ity  in  the  statutory  language,  although  legislative  history  is 
sometimes consulted to confirm or verify a plain‐meaning in‐
terpretation”). 
    There is some indication that the legislature intended par‐
agraph  (3)(j)  to  apply  to  annuities  falling  outside  26  U.S.C. 
§§ 401–09. The Wisconsin legislature adopted paragraph (3)(j) 
in its present form in 1990. As quoted in In re Bogue, a Wiscon‐
sin  State  Bar  committee  commented  that  the  revisions  were 
“intended  to  broaden  the  areas  and  items  that  are  now  ex‐
empt,” while at the same time retaining language “not exclud‐
ing ‘non‐qualified’ plans.” 240 B.R. 742, 746 (Bankr. E.D. Wis. 
1999).  The  committee  felt  this  was  “fair  and  reasonable”  in 
light of the retirement savings options available to the “aver‐
age  wage  earner.”  Id.  This  State  Bar  commentary  provides 
some reason to think the drafters of paragraph (3)(j) intended 
the exemption to apply to a broader swath of retirement plans 
than those qualifying under 26 U.S.C. §§ 401–09. 
    The  trustee  argues  that  later  developments  indicate  that 
the legislature intended a narrower scope for paragraph (3)(j). 
In 2004, the legislature amended § 815.18 to add to paragraph 
(3)(f)  debtor‐owned  annuities  not  already  covered  in  (3)(j). 
The trustee argues that the Wisconsin Legislative Bureau’s bill 
analysis  indicates  legislative  intent  that  the  (3)(j)  exemption 
16                                                       No. 15‐2798 

should be read narrowly to apply only to annuities that com‐
ply with 26 U.S.C. §§ 401–09.  
    The trustee’s argument based on the bill analysis does not 
persuade  us  to  abandon  the  textual  instruction  to  interpret 
ambiguities  in  favor  of  debtors.  The  bill  analysis  said  that 
“Current law,”  meaning paragraph (3)(j),  “does  not  address 
exemptions  from  creditor  claims  for  an  unmatured  annuity 
that is owned by the debtor.” Wisconsin Bill Analysis, 2003 Reg‐
ular  Session,  Senate  Bill  504,  Wisconsin  Legislative  Reference 
Bureau, 2003. However, even at that time, paragraph (3)(j) al‐
ready covered some annuities that were not sponsored by an 
employer: those that complied with the provisions of the In‐
ternal Revenue Code. Wis. Stat. § 815.18(3)(j)2.a (2003). If the 
broad language in the bill analysis was intended as the trustee 
reads it, it was just wrong. If it were given the force of law, 
then individual retirement annuities under 26 U.S.C. § 408(b) 
would not qualify for the (3)(j) exemption. See § 408(b) (refer‐
ring  multiple  times  to  the  “owner”  of  the  individual  retire‐
ment  annuity).  But  neither  the  trustee  nor  anyone  else  be‐
lieves that would be correct, for it would subject individual 
retirement annuities under § 408(b) to the dollar limits in par‐
agraph (3)(f). The legislative history does not help the trustee. 
     The Wisconsin Legislature has shown no sign of repudiat‐
ing the unbroken chain of federal bankruptcy court decisions 
broadly  interpreting  the  “complies  with”  language  in  para‐
graph (3)(j). Legislative silence is ordinarily a weak indication 
of  legislative  intent.  Wenke  v.  Gehl  Co.,  682  N.W.2d  405,  416 
(Wis. 2004) (“Numerous variables, unrelated to conscious en‐
dorsement of a statutory interpretation, may explain or cause 
legislative  inaction.”).  But  the  dominance  of  federal  bank‐
ruptcy courts in applying a state’s exemption statutes means 
No. 15‐2798                                                           17 

that any legislature’s study of a state’s exemption statutes will 
need to look closely at federal bankruptcy decisions applying 
the state statutes. 
    It  is  difficult  to  imagine  careful drafting  of  legislation  in 
this  field  that  would  not  consider  decisions  by  the  federal 
bankruptcy courts in the state. In this situation, then, it is rea‐
sonable  to  treat  legislative  silence  as  at  least  weak  evidence 
that the bankruptcy courts’ interpretation of Wisconsin Stat‐
utes § 815.18(3)(j) has not been objectionable to the legislature. 
Cf. Schill v. Wisconsin Rapids School District, 786 N.W.2d 177, 
204–05 (Wis. 2010) (taking legislative inaction as evidence of 
legislative intent when there was a “long‐standing” opinion 
of the Attorney General on the construction of a statute and 
the  legislature  had  since  made  “numerous”  other  amend‐
ments to the law). If the Wisconsin legislature were to disa‐
gree with the earlier bankruptcy decisions or this decision, it 
would not be difficult to revise § 815.18(3)(j) to undo them for 
future cases. 
   The decision of the bankruptcy court treating the debtors’ 
annuities as exempt from creditors is AFFIRMED.